Case 3:20-cv-00192-DJH-CHL Document 22 Filed 08/13/21 Page 1 of 1 PageID #: 859




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

  BRIAN RALEY,                                                                          Plaintiff,

  v.                                                        Civil Action No. 3:20-cv-192-DJH-CHL

  COMMISSIONER OF SOCIAL SECURITY,                                                    Defendant.

                                                * * * * *

                                                 ORDER
           Plaintiff Brian Raley filed this action seeking review of the decision by Defendant
 Commissioner of Social Security to deny Raley’s claim for disability insurance benefits. (Docket
 No. 1) Raley moved for summary judgment. (D.N. 14) The case was referred to Magistrate Judge
 Colin H. Lindsay for report and recommendation. Judge Lindsay issued his Findings of Fact,
 Conclusions of Law, and Recommendation on July 27, 2021, recommending that the
 Commissioner’s decision be affirmed and that Raley’s motion for summary judgment be denied
 with prejudice. (D.N. 21) The time for objections to the magistrate judge’s recommendation has
 now run, with no objections filed. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2).
           Because no party has objected to the report and recommendation, the Court may adopt it
 without review. See Thomas v. Arn, 474 U.S. 140, 150 (1985). Nevertheless, the Court has
 conducted its own review of the record and finds no error in the magistrate judge’s conclusions.
 Accordingly, and the Court being otherwise sufficiently advised, it is hereby
           ORDERED as follows:
           (1)      The Findings of Fact, Conclusions of Law, and Recommendation of Magistrate
 Judge Colin H. Lindsay (D.N. 21) are ADOPTED in full and INCORPORATED by reference
 herein.
           (2)      A separate judgment will be entered this date.

           August 13, 2021




                                                     1
